DETAILED ACTION

NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM STATUS
Claims 1-26 are pending.
Claims 1, 7, 10, 16, 19, and 25 are amended.

INFORMATION DISCLOSURE STATEMENT
The information disclosure statements (IDS) submitted on 19 January 2021 and 21 January 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDSs are being considered by the Examiner.
RESPONSE TO APPLICANT’S AMENDMENTS/REMARKS

Double Patenting
	Claims 1, 2, 8-11, 17-20, and 26 were previously rejected provisionally on the ground of nonstatutory double patenting as being unpatentable over claims in copending Application No. 16/282,371.
	The Examiner appreciates the Applicant’s remarks and submission of the Terminal Disclaimer filed 03 March 2021.  Accordingly, these provisional rejections are hereby withdrawn.

35 USC § 102
	Claims 1-26 were rejected under 35 USC § 102(a)(2) as being anticipated by WIETFELDT.
	Without acquiescing to any aspect of Applicant’s remarks, the Examiner stipulates that Applicant’s substantial amendments to the claimed invention appear to overcome the aforementioned rejections.  However, in light of the Applicant’s substantial amendments, the Examiner points to the new grounds of rejection below, necessitated by such amendments.
	Furthermore, the Examiner disagrees with Applicant’s characterization of WIETFELDT.  Specifically, Applicant contends, 
“Not only is there no determination of a baseline conductivity data in Wietfeldt, but there is no correlation with any baseline conductivity data and with any satellite-derived conductivity data and satellite-derived temperature data to generate eLORAN correction factors.”
However, WIETFELDT clearly discloses in [0028] that the eLORAN data may be leveraged to correlate and update ASF data values (i.e., updated conductivity data based on ASF correction data) from previous ASF data values (i.e., baseline conductivity data) for a geographical area.  Such correlation provides real-time or near real-time ASF maps for a particular geographical area.

Additional Remarks
	Applicant is reminded that in order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action.  The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action.  The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.  If the reply is with respect to an application, a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated.  The applicant’s or patent owner’s reply must appear throughout to be a bona fide attempt to advance the application or the reexamination proceeding to final action.  A general allegation that the claims define a patentable invention without specifically pointing out how the 1.
	Should the Applicant believe that a telephone conference would expedite the prosecution of the instant application, the Applicant is invited to call the Examiner.
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-26 are rejected under 35 U.S.C. § 103 as being unpatentable over Wietfeldt, US 2017/0192102 (hereinafter “WIETFELDT”) in view of Rhee et al., "eLoran Signal Strength and Atmospheric Noise Simulation Over Korea", Journal of Positioning, Navigation, and Timing, Vol. 2, Issue 2, pp. 101-108, 2013 (hereinafter “RHEE”).

Re claim 1, WIETFELDT discloses an enhanced LOng RAnge Navigation (eLORAN) system ([0012] – eLORAN system) comprising: 
an eLORAN controller configured to obtain satellite-derived conductivity data ([0027-0028] – leverage satellite data to update ASF data including, e.g., conductivity) and satellite-derived temperature data for different geographical positions ([0027-0028] – leverage satellite data to update ASF data including, e.g., temperature), and acquire historical ASF data associated with conductivity values and permittivity values to determine baseline ASF data ([0027-0028] – previous ASF map data (i.e., historical); [0043] – measurements based on historical records that may affect ground conductivity, e.g., moisture content, temperature, etc…), and correlate the baseline ASF data with 
a plurality of eLORAN transmitter stations ([0033] – eLORAN transmitters); and 
at least one eLORAN receiver device ([0033] – mobile device with eLORAN) comprising 
an eLORAN receive antenna ([0056] – mobile device may include antenna 406), 
an eLORAN receiver coupled to the eLORAN receive antenna and configured to receive the eLORAN correction factors ([0056] – mobile device may include antenna 406), and 
a controller coupled to the eLORAN receiver and configured to cooperate with said plurality of eLORAN transmitter stations to determine an eLORAN receiver position ([0058] – DSP 422 may be a controller to acquire eLORAN signals for mobile device location determination) corrected based upon the eLORAN correction factors ([0034] – mobile device processor may compute ASF corrections for positioning).
	WIETFELDT fails to explicitly disclose acquiring conductivity and permittivity values with known soil moisture content levels and ocean surface conductivity from existing databases to determine baseline conductivity data, and correlating the baseline conductivity data with the satellite-derived conductivity data and satellite-derived temperature data.

Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the eLORAN system of WIETFELDT to include the particular eLORAN data acquisition of RHEE.  One would have been motivated to do so in order to calculate the accuracy, integrity, continuity, and availability of the eLORAN system (see RHEE at [p.106/col.2/para.2]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, RHEE merely teaches that it is well-known to acquire conductivity and permittivity values in an eLORAN system.  Since both WIETFELDT and RHEE disclose similar eLORAN systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Re claim 2, WIETFELDT/RHEE renders obvious the system of claim 1, as shown above.  WIETFELDT further discloses wherein said controller is configured to cooperate with said plurality of eLORAN transmitter stations to determine an eLORAN receiver clock error corrected based upon the eLORAN correction factors ([0022] – time difference correction; [0033] – ASF corrections).

Re claim 3, WIETFELDT/RHEE renders obvious the system of claim 1, as shown above.  WIETFELDT further discloses wherein the satellite-derived conductivity data is based upon satellite-derived soil moisture data ([0027] – measurements for a particular geographic area at a given time, e.g., amount of rain water/moisture content).

Re claim 4, WIETFELDT/RHEE renders obvious the system of claim 1, as shown above.  WIETFELDT further discloses wherein the satellite-derived conductivity data is based upon satellite-derived ocean surface data ([0025-0026] – ASF (e.g., conductivity) based on, e.g., electrical properties of oceans).

Re claim 5, WIETFELDT/RHEE renders obvious the system of claim 1, as shown above.  WIETFELDT further discloses wherein the satellite-derived conductivity data is based upon satellite-derived rainfall rate data ([0027] – measurements for a particular geographic area at a given time, e.g., amount of rain water/moisture content).

Re claim 6, WIETFELDT/RHEE renders obvious the system of claim 1, as shown above.  WIETFELDT further discloses wherein the satellite-derived conductivity 

Re claim 7, WIETFELDT/RHEE renders obvious the system of claim 1, as shown above.  
WIETFELDT further discloses wherein said eLORAN controller is configured to obtain baseline conductivity data for the different geographical positions, and generate the eLORAN correction factors based upon the baseline conductivity data for the different geographical positions ([0046] – system may have current ASF values (i.e., baseline) which are updated according to additional ASF measurements to generate updated ASF values; [0027] – ASF values may include conductivity at a particular geographic location).
WIETFELDT fails to explicitly disclose acquiring conductivity and permittivity values with known soil moisture content levels and ocean surface conductivity from existing databases to determine baseline conductivity data for the different geographical positions.
However, RHEE, in the same or in a similar field of endeavor, teaches acquiring conductivity and permittivity values with known soil moisture content levels and ocean surface conductivity from existing databases to determine baseline conductivity data for different geographical positions ([p.104/table 3] – effective ground conductivities and permittivities of various terrains used for calculations; [p.104/Fig.2] – baseline effective ground conductivity, e.g., various geographical positions in Korea).
KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, RHEE merely teaches that it is well-known to acquire conductivity and permittivity values in an eLORAN system.  Since both WIETFELDT and RHEE disclose similar eLORAN systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Re claim 8, WIETFELDT/RHEE renders obvious the system of claim 1, as shown above.  WIETFELDT further discloses wherein said eLORAN controller is configured to generate the eLORAN correction factors at different times ([0027] – ASF values measured for a particular geographic location at a given time in real-time).

Re claim 9, WIETFELDT/RHEE renders obvious the system of claim 1, as shown above.  WIETFELDT further discloses wherein each eLORAN transmitter station comprises an eLORAN transmit antenna, and an eLORAN transmitter coupled to the eLORAN transmit antenna and configured to transmit a series of eLORAN navigation 
Re claims 10-18, Applicant recites limitations of the same or substantially the same scope as claims 1-9, respectively.  Accordingly, claims 10-18 are rejected in the same or substantially the same manner as claims 1-9, respectively, as shown above.

Re claims 19-26, Applicant recites limitations of the same or substantially the same scope as claims 1-8, respectively.  Accordingly, claims 19-26 are rejected in the same or substantially the same manner as claims 1-8, respectively, as shown above.
CONCLUSION
The Examiner would like to make Applicant aware of prior art references, not relied upon in this action, but pertinent to Applicant’s disclosure.  They are as follows:
US2010/0220008, Conover et al. – eLORAN integrator to output corrective factors (ASF).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M HAMMOND III whose telephone number is (571)272-2215.  The Examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  For more information about the PAIR system, see: https://ppair-my.uspto.gov/pair/PrivatePair. 


V/R, 


/TMH3/Examiner, Art Unit 3648

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 37 C.F.R. § 1.111(b)